Exhibit 99.1 Schedule of Statements of Cash Flows Line Item Reclassification The following table presents the effect of the restatement on the Consolidated Statements of Cash Flows for the years ended July 31, 2006, 2005 and 2004 (in thousands): Year Ended July 31, 2006 As Reported Adjustment As Restated Cash flow from operating activities: Investments in real estate $ $ (129,728 ) $ (129,728 ) Net cash provided by operating activities 193,404 (129,728 ) 63,676 Cash flow from investing activities: Investments in real estate (129,728 ) 129,728 Net cash used in investing activities (191,721 ) 129,728 (61,993 ) Cash flow from financing activities: Net cash provided by financing activities 53,531 53,531 Net increase in cash and cash equivalents 55,214 55,214 Cash and cash equivalents: Beginning of period 136,580 136,580 End of period $ 191,794 $ $ 191,794 Year Ended July 31, 2005 As Reported Adjustment As Restated Cash flow from operating activities: Investments in real estate $ $ (72,164 ) $ (72,164 ) Net cash provided by operating activities 220,341 (72,164 ) 148,177 Cash flow from investing activities: Investments in real estate (72,164 ) 72,164 Net cash (used in) provided by investing activities (44,881 ) 72,164 27,283 Cash flow from financing activities: Net cash used in financing activities (85,208 ) (85,208 ) Net increase in cash and cash equivalents 90,252 90,252 Cash and cash equivalents: Beginning of period 46,328 46,328 End of period $ 136,580 $ $ 136,580 Year Ended July 31, 2004 As Reported Adjustment As Restated Cash flow from operating activities: Investments in real estate $ $ (27,802 ) $ (27,802 ) Net cash provided by operating activities 180,937 (27,802 ) 153,135 Cash flow from investing activities: Investments in real estate (27,802 ) 27,802 Net cash used in investing activities (83,365 ) 27,802 (55,563 ) Cash flow from financing activities: Net cash used in financing activities (63,546 ) (63,546 ) Net increase in cash and cash equivalents 34,026 34,026 Net increase in cash due to adoption of FIN46R 4,428 4,428 Cash and cash equivalents: Beginning of period 7,874 7,874 End of period $ 46,328 $ $ 46,328 The following table presents the effect of the restatement on the Consolidated Condensed Statements of Cash Flows for the three months ended October 31, 2006 and 2005 (in thousands): Three Months Ended October 31, 2006 As Reported Adjustment As Restated Net cash provided by (used in) operating activities $ 2,239 $ (54,999 ) $ (52,760 ) Cash flow from investing activities: Investments in real estate (54,999 ) 54,999 Net cash used in investing activities (83,468 ) 54,999 (28,469 ) Cash flow from financing activities: Net cash provided by financing activities 6,746 6,746 Net decrease in cash and cash equivalents (74,483 ) (74,483 ) Cash and cash equivalents: Beginning of period 191,794 191,794 End of period $ 117,311 $ $ 117,311 Three Months Ended October 31, 2005 As Reported Adjustment As Restated Net cash used in operating activities $ (23,082 ) $ (38,112 ) $ (61,194 ) Cash flow from investing activities: Investments in real estate (38,112 ) 38,112 Net cash used in investing activities (74,513 ) 38,112 (36,401 ) Cash flow from financing activities: Net cash provided by financing activities 19,707 19,707 Net decrease in cash and cash equivalents (77,888 ) (77,888 ) Cash and cash equivalents: Beginning of period 136,580 136,580 End of period $ 58,692 $ $ 58,692 The following table presents the effect of the restatement on the Consolidated Condensed Statements of Cash Flows for the six months ended January 31, 2007 and 2006 (in thousands): Six Months Ended January 31, 2007 As Reported Adjustment As Restated Net cash provided by operating activities $ 196,886 $ (88,567 ) $ 108,319 Cash flow from investing activities: Investments in real estate (88,567 ) 88,567 Net cash used in investing activities (150,271 ) 88,567 (61,704 ) Cash flow from financing activities: Net cash provided by financing activities 16,457 16,457 Net increase in cash and cash equivalents 63,072 63,072 Cash and cash equivalents: Beginning of period 191,794 191,794 End of period $ 254,866 $ $ 254,866 Six Months Ended January 31, 2006 As Reported Adjustment As Restated Net cash provided by operating activities $ 100,426 $ (64,905 ) $ 35,521 Cash flow from investing activities: Investments in real estate (64,905 ) 64,905 Net cash used in investing activities (93,323 ) 64,905 (28,418 ) Cash flow from financing activities: Net cash provided by financing activities 31,858 31,858 Net increase in cash and cash equivalents 38,961 38,961 Cash and cash equivalents: Beginning of period 136,580 136,580 End of period $ 175,541 $ $ 175,541 The following table presents the effect of the restatement on the Consolidated Condensed Statements of Cash Flows for the nine months ended April 30, 2007 and 2006 (in thousands): Nine Months Ended April 30, 2007 As Reported Adjustment As Restated Net cash provided by operating activities $ 285,425 $ (121,114 ) $ 164,311 Cash flow from investing activities: Investments in real estate (121,114 ) 121,114 Net cash used in investing activities (207,516 ) 121,114 (86,402 ) Cash flow from financing activities: Net cash provided by financing activities 46,736 46,736 Net increase in cash and cash equivalents 124,645 124,645 Cash and cash equivalents: Beginning of period 191,794 191,794 End of period $ 316,439 $ $ 316,439 Nine Months Ended April 30, 2006 As Reported Adjustment As Restated Net cash provided by operating activities $ 177,718 $ (88,366 ) $ 89,352 Cash flow from investing activities: Investments in real estate (88,366 ) 88,366 Net cash used in investing activities (125,756 ) 88,366 (37,390 ) Cash flow from financing activities: Net cash provided by financing activities 51,574 51,574 Net increase in cash and cash equivalents 103,536 103,536 Cash and cash equivalents: Beginning of period 136,580 136,580 End of period $ 240,116 $ $ 240,116
